IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-683

                                      No. COA22-126

                                   Filed 18 October 2022

     Gaston County, Nos. 20CRS60100, -60101

     STATE OF NORTH CAROLINA

                 v.

     BRANDON KEITH HUNTER


           Appeal by Defendant from order entered 12 August 2021 by Judge F. Donald

     Bridges in Gaston County Superior Court.       Heard in the Court of Appeals 7

     September 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Caden
           William Hayes, for the State-Appellee.

           Appellate Defender Glenn Gerding, by Assistant Appellate Defender Daniel
           Shatz, for Defendant-Appellant.


           COLLINS, Judge.


¶1         Defendant Brandon Keith Hunter appeals from the trial court’s order denying

     Defendant’s motion to suppress and judgment entered upon Defendant’s plea of no

     contest to possession of a schedule II controlled substance, possession of

     non-marijuana drug paraphernalia, and failure to stop at a stop sign. Defendant

     contends that the trial court erred by denying his motion to suppress because there

     was no probable cause to search and seize items from Defendant’s car. Because
                                       STATE V. HUNTER

                                        2022-NCCOA-683

                                       Opinion of the Court



     Officer Stanley did not conduct a search within the meaning of the Fourth

     Amendment when he shined a flashlight into Defendant’s vehicle and because it was

     immediately apparent that the plastic baggie in plain view was contraband, we affirm

     the trial court’s order and judgment.

                   I.   Procedural History and Factual Background

¶2          On the evening of 19 October 2020, Officers Steven Hoyle and Heath Stanley

     were patrolling near Glenn Street in Gaston County when they observed a car, driven

     by Defendant, roll through a stop sign. The officers activated their emergency lights

     and sirens, and the car continued to roll for approximately 200 feet before coming to

     a stop. Stanley approached the passenger side of the car, initiated conversation with

     Defendant, and shined his flashlight around “[Defendant]’s area, the center console

     area, passenger area and behind [Defendant]’s seat” to look for weapons or

     contraband. While Stanley was doing so, Hoyle returned to the police car “to do a

     warrant check of the vehicle and do a warrant check of the vehicle and Mr. Hunter’s

     license.”

¶3          Stanley continued speaking with Defendant and shining the flashlight through

     the car windows for a “couple of minutes” before seeing a plastic baggie between

     Defendant’s seat and the door. Officer Stanley suspected the plastic baggie contained

     “illegal narcotics and crack-cocaine” because it had a “white rock substance inside”

     and had the “tie ripped off.”    Defendant was detained, and the plastic baggie
                                         STATE V. HUNTER

                                             2022-NCCOA-683

                                         Opinion of the Court



     retrieved. The officers suspected the contents of the baggie was crack-cocaine, and

     the contents “later field tested positive.”

¶4         Defendant was indicted for possession of a schedule II controlled substance,

     possession of non-marijuana drug paraphernalia, and failure to stop at a stop sign.

     Defendant filed a motion to suppress, arguing that Defendant had done nothing other

     than run a stop sign; that Officer Stanley deliberately extended contact with

     Defendant to continue a warrantless search of Defendant’s car; and that even if

     Officer Stanley observed the plastic baggie in plain view, it did not give rise to

     probable cause to search the vehicle. The trial court denied the motion.

¶5         Defendant entered a plea of no contest to possession of a schedule II controlled

     substance, possession of non-marijuana drug paraphernalia, and failure to stop at a

     stop sign, reserving his right to appeal the denial of his motion to suppress. The trial

     court sentenced Defendant to 6 to 17 months’ imprisonment, suspended for 24 months

     of supervised probation. Defendant timely appealed.

                                       II.     Discussion

¶6         Defendant contends that the trial court erred by denying his motion to

     suppress because Stanley lacked probable cause to search the car, and the stop was

     inappropriately pretextual.

¶7         “The standard of review in evaluating the denial of a motion to suppress is

     whether competent evidence supports the trial court’s findings of fact and whether
                                        STATE V. HUNTER

                                         2022-NCCOA-683

                                        Opinion of the Court



     the findings of fact support the conclusions of law.” State v. Jackson, 368 N.C. 75, 78,

     772 S.E.2d 847, 849 (2015) (citations omitted). “The trial court’s findings of fact

     regarding a motion to suppress are conclusive and binding on appeal if supported by

     competent evidence.” State v. Edwards, 185 N.C. App. 701, 702, 649 S.E.2d 646, 648

     (2007) (citations omitted). “Unchallenged findings of fact are binding on appeal.”

     State v. Fizovic, 240 N.C. App. 448, 451, 770 S.E.2d 717, 720 (2015) (citation omitted).

     “Conclusions of law are reviewed de novo and are subject to full review.” State v.

     Sutton, 259 N.C. App. 891, 893, 817 S.E.2d 211, 213 (2018) (citation omitted).

     A. Probable Cause

¶8         Defendant first contends that Stanley lacked probable cause to search the

     vehicle and seize the plastic baggie of contraband.

¶9         The Fourth Amendment to the United States Constitution and Article I,

     Section 20 of the North Carolina Constitution prohibit unreasonable searches and

     seizures. State v. Pasour, 223 N.C. App. 175, 176, 741 S.E.2d 323, 324 (2012) (citation

     omitted); State v. Arrington, 311 N.C. 633, 643, 319 S.E.2d 254, 260 (1984) (citation

     omitted).   “[W]hat the Constitution forbids is not all searches and seizures, but

     unreasonable searches and seizures . . . . A search occurs when the government

     invades reasonable expectations of privacy to obtain information.” State v. Ladd, 246

     N.C. App. 295, 301, 782 S.E.2d 397, 401 (2016) (citations omitted). “Officers who

     lawfully approach a car and look inside with a flashlight do not conduct a ‘search’
                                           STATE V. HUNTER

                                            2022-NCCOA-683

                                           Opinion of the Court



       within the meaning of the Fourth Amendment.” State v. Brooks, 337 N.C. 132, 144,

       446 S.E.2d 579, 587 (1994) (citing Texas v. Brown, 460 U.S. 730 (1983) (holding that

       an officer’s initial stop of defendant’s vehicle was valid, and shining his flashlight into

       the car and changing his position to see what was inside, did not violate any Fourth

       Amendment rights); State v. Whitley, 33 N.C. App. 753, 236 S.E.2d 720 (1977).

       Moreover, “[v]iewing an article that is already in plain view does not involve an

       invasion of privacy and, consequently, does not constitute a search implicating the

       Fourth Amendment.” State v. Alexander, 233 N.C. App. 50, 55, 755 S.E.2d 82, 87

       (2014) (citations omitted).

¶ 10          “When an officer’s presence at the scene is lawful, . . . he may, without a

       warrant, seize evidence which is in plain sight and which he reasonably believes to

       be connected with the commission of a crime.” State v. Crews, 286 N.C. 41, 45, 209

       S.E.2d 462, 465 (1974) (citations omitted).          Under the plain view doctrine, a

       warrantless seizure is lawful if

                     (1) the officer was in a place where he had a right to be
                     when the evidence was discovered; (2) the evidence was
                     discovered inadvertently; and (3) it was immediately
                     apparent to the police that the items observed were
                     evidence of a crime or contraband.

       State v. Newborn, 279 N.C. App. 42, 2021-NCCOA-426, ¶ 37 (emphasis and citation

       omitted). “Our courts have defined the term immediately apparent as being satisfied

       where the police have probable cause to believe that what they have come upon is
                                          STATE V. HUNTER

                                            2022-NCCOA-683

                                          Opinion of the Court



       evidence of criminal conduct.” State v. Green, 146 N.C. App. 702, 706, 554 S.E.2d 834,

       836 (2001) (ellipses, quotation marks, and citation omitted).

¶ 11           Here, the trial court made the following relevant and unchallenged findings of

       fact:

                     4. As Officers Hoyle (driving) and Stanley (passenger) were
                     on Glenn Street, they got behind a blue Chevrolet PT
                     Cruiser being driven by the defendant.
                     5. The Chevrolet PT Cruiser rolled through a duly erected
                     (sic) providing reasonable suspicion to stop the vehicle.
                     6. The officers activated their blue lights and siren.
                     7. The PT Cruiser continued to roll forward for 200 feet . . .
                     where he stopped.
                     8. Officers approached the vehicle: Officer Hoyle on the
                     driver side and Officer Stanley on the passenger side.
                     9. Officers got the Defendant’s ID, and the Defendant
                     provided a bill of sale on the vehicle and engaged the
                     defendant about the sale of the vehicle.
                     10. During the conversation, Officer Stanley continually
                     shined his flashlight inside the vehicle.
                     11. Officer Hoyle went back to the vehicle to do a record
                     check/license check on the Defendant.
                     12. Officer Stanley remained engaged and talking to the
                     defendant and continued to shine the flashlight inside the
                     vehicle.
                     13. On the third pass through with the flashlight into the
                     back seat of the vehicle, Officer Stanley caught a glimpse
                     of what appeared to be a white plastic bag he deduced to be
                     possibly a controlled substance, either crack or powder
                     cocaine.
                     14. Stanley communicated to Officer Hoyle what he saw in
                     the vehicle.
                                          STATE V. HUNTER

                                           2022-NCCOA-683

                                          Opinion of the Court



                    15. Stanley went to the driver side of the car and removed,
                    searched and detained the Defendant.
                    16. Officer Stanley then opened the back driver-side door,
                    reached down to the floorboard and extracted a plastic bag
                    that upon closer examination appeared to contain powder
                    or rocklike substance and deduced that the substance was
                    cocaine and field tested the substance whereupon it tested
                    positive.

       Upon these facts, the trial court concluded as follows:

                    1. Even if there was a purposeful interior (sic) of the vehicle
                    with the use of a flashlight and even though the item found
                    was not obviously apparent, nevertheless it was discovered
                    by Officer Stanley with the naked eye, with the use of a
                    flashlight without opening the door or going inside the
                    vehicle.
                    2. Officer Stanley was immediately able to recognize that
                    the plastic baggie and rock-like substance was contraband.
                    3. Although there was some lapse of time between the time
                    of the initial stop and when the defendant was extricated
                    from the vehicle, it does not appear that the officers
                    prolonged the stop in order to do a search not related to the
                    stop of the vehicle.
                    4. Thus, the search was not unreasonable.
                    5. That the purpose of the stop, even if it was pretextual,
                    was lawful because it was conducted after a violation of a
                    traffic law.
                    6. Thus, there was no violation of State or Federal law and
                    the [s]top on the defendant was Constitutional and valid.

¶ 12         The trial court’s findings show that Hoyle and Stanley watched Defendant roll

       through a duly erected stop sign, supporting the conclusion that the traffic stop was

       lawful. The facts further show that after Defendant stopped, Stanley approached
                                           STATE V. HUNTER

                                            2022-NCCOA-683

                                           Opinion of the Court



       Defendant’s car and engaged Defendant in conversation while shining a flashlight

       into the interior of Defendant’s car. While doing so, Stanley spotted a white plastic

       baggie.        Stanley did not conduct a “search” within the meaning of the Fourth

       Amendment when he lawfully approached Defendant’s car and looked inside with a

       flashlight. See Brooks, 337 N.C. at 144, 446 S.E.2d at 587. Furthermore, Stanley did

       not conduct a “search” within the meaning of the Fourth Amendment when he

       observed the plastic baggie in plain view. The findings of fact support the trial court’s

       conclusion that “the search was not unreasonable.”

¶ 13           Moreover, the trial court found that upon observing the plastic baggie, Stanley

       “deduced [it] to be possibly a controlled substance, either crack or powder cocaine.”

       This finding supports the trial court’s conclusion that Stanley was “immediately able

       to recognize that the plastic baggie and rock-like substance was contraband.” See

       Crews, 286 N.C. at 45, 209 S.E.2d at 465. Because Stanley was in a place where he

       had a right to be when the baggie was discovered, the baggie was discovered

       inadvertently, and Stanley had probable cause to believe that the baggie and its

       contents were contraband, Stanley was authorized to seize the baggie without a

       warrant. See Newborn, 2021-NCCOA-426 at ¶ 37. Accordingly, the findings of fact

       support the trial court’s conclusion that “there was no violation of State or Federal

       law . . . .”

       B. Pretextual Stop
                                          STATE V. HUNTER

                                             2022-NCCOA-683

                                          Opinion of the Court



¶ 14         Defendant contends “[f]or preservation purposes” that the traffic stop of

       Defendant’s vehicle was inappropriately pretextual.

¶ 15         As Defendant concedes, both the United States Supreme Court and our North

       Carolina Supreme Court have ruled that an officer’s subjective motive for a stop has

       no bearing on the Fourth Amendment analysis. See Whren v. United States, 517 U.S.

       806, 813 (1996); State v. McClendon, 350 N.C. 630, 635-36, 517 S.E.2d 128, 131-32

       (1999).

                    In analyzing federal constitutional questions, we look to
                    decisions of the United States Supreme Court[,] . . . [and]
                    decisions of the North Carolina Supreme Court construing
                    federal constitutional . . . provisions, and we are bound by
                    those interpretations. We are also bound by prior decisions
                    of this Court construing those provisions, which are not
                    inconsistent with the holdings of the United States
                    Supreme Court and the North Carolina Supreme Court.

       Johnston v. State, 224 N.C. App. 282, 288, 735 S.E.2d 859, 865 (2012) (citing State v.

       Elliott, 360 N.C. 400, 421, 628 S.E.2d 735, 749 (2006), and In re Civil Penalty, 324

       N.C. 373, 379 S.E.2d 30 (1989)).

                                      III.     Conclusion

¶ 16         The trial court’s denial of Defendant’s motion to suppress is affirmed.

             AFFIRMED.

             Judges DIETZ and CARPENTER concur.